FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                            October 13, 2017
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
ANDRE DESHAWN COOLEY,

      Plaintiff - Appellant,

v.                                                              No. 17-7019
                                                      (D.C. No. 6:16-CV-00520-RAW)
TOWN OF KIOWA; BRIAN BAILEY;                                    (E.D. Okla.)
KIOWA POLICE DEPARTMENT;
KIOWA CHIEF OF POLICE,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.
                  _________________________________

       After being issued a speeding ticket in Oklahoma, Plaintiff Andre Cooley neither

paid the ticket nor attended his hearing in municipal court. The court upheld the ticket,

imposed a fine, and suspended Plaintiff’s driver’s license. Plaintiff appealed the decision

in state court and filed suit in the United States District Court for the Eastern District of

Oklahoma alleging a deprivation of his right to due process. There does not appear to be

any dispute that the state-court appeal was pending when the federal suit was filed.

*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
       The federal court dismissed Plaintiff’s suit on two grounds. First, it held that it

lacked subject-matter jurisdiction under the Rooker-Feldman doctrine, see Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983), on the ground that Plaintiff’s federal suit challenged a

state-court judgment. In the alternative the court held that Plaintiff’s claim is barred by

the doctrines of claim preclusion and issue preclusion. Plaintiff filed a motion to

reconsider, which the court denied. He appealed to this court; and exercising jurisdiction

under 28 U.S.C. § 1291, we reverse.

       We review de novo the dismissal of a complaint for lack of subject-matter

jurisdiction under Rooker-Feldman. See Bear v. Patton, 451 F.3d 639, 641 (10th Cir.

2006). “The Rooker-Feldman doctrine . . . provides that only the Supreme Court has

jurisdiction to hear appeals from final state court judgments.” Id. The problem here is

that there was no final state-court judgment when Plaintiff filed his federal case. We

have held that a state-court proceeding pending on appeal when the federal suit is filed is

not sufficiently “final” to trigger Rooker-Feldman. See D.A. Osguthorpe Family P’ship

v. ASC Utah, Inc., 705 F.3d 1223, 1232 (10th Cir. 2013) (“Osguthorpe filed its federal

suit while its appeal of Judge Hilder’s order was still pending before the Utah Supreme

Court. Because the state-court proceedings are not final, the Rooker-Feldman doctrine

cannot by itself bar the federal district court from hearing Osguthorpe’s suit.”); Guttman

v. Khalsa, 446 F.3d 1027, 1029 (10th Cir. 2006) (Rooker-Feldman does not bar subject-

matter jurisdiction when federal court complaint “was filed before the end of the state




                                              2
courts’ appeal process”). Rooker-Feldman thus did not bar district-court jurisdiction in

this case.

       A similar lack of finality undermines the district court’s rulings on claim

preclusion and issue preclusion. For those doctrines we look to the law of the state that

issued the prior judgment to determine the judgment’s preclusive effect. See Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293 (2005) (“The Full Faith and

Credit Act, 28 U.S.C. § 1738 . . . , requires the federal court to give the same preclusive

effect to a state-court judgment as another court of that State would give.” (internal

quotation marks omitted)). The Oklahoma Supreme Court has described the preclusion

doctrines as follows:

       The doctrine of res judicata, or claim preclusion, operates to bar the
       relitigation of issues by the parties or their privies which were or could
       have been litigated in an action which resulted in a final judgment on the
       merits. The doctrine of collateral estoppel, or issue preclusion, is activated
       when an ultimate issue has been determined by a valid and final
       judgment—that question cannot be relitigated by parties, or their privies, to
       the prior adjudication in any future lawsuit.

Carris v. John R. Thomas & Assocs., P.C., 896 P.2d 522, 527 (Okla. 1995) (footnotes

omitted). Thus, both doctrines require a final judgment. And under Oklahoma law a

disposition is not a final judgment until the time to file an appeal has passed or any

appeal has been disposed of. See State ex rel. Derryberry v. Kerr-McGee Corp., 516
P.2d 813, 820 (Okla. 1973) (“Generally, a judgment is not final in the sense that it is

conclusive upon the parties until the losing party has failed within the time allowed by

law to perfect his appeal, or having properly perfected his appeal until the highest court

whose decision is invoked by either party upholds the decision of the trial court.”);


                                              3
Grider v. USX Corp., 847 P.2d 779, 784 (Okla. 1993) (“While the definition of ‘final’ has

taken on different meanings in different contexts, we have consistently held to the rule

that a final adjudication is either one in which no appeal has been taken and the time for

appeal has run or one in which an appeal has been filed and acted upon by the appellate

court.”). When the district court issued its judgment, the appeal in Plaintiff’s state-court

action was apparently still pending, so dismissal under the doctrines of claim preclusion

and issue preclusion was improper.

       We REVERSE the district court’s dismissal and REMAND for further

proceedings.

                                               Entered for the Court


                                               Harris L Hartz
                                               Circuit Judge




                                              4